DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muirhead in view of Miller.
Muirhead has the U-shaped base with roof 58 and trapezoidal passenger and driver side panels as 66,68, respectively, with top shorter than bottom and front perpendicular to top and bottom and with rear edge extending to the bottom edge and with the bottom edge covering only a partial section of the truck bed, figures 5 and 2.  Muirhead has a bed cap 16 with roof, side and rear panels(18) with the side panels each having a front edge angled to correspond to the rear edge of the base unit’s side panels and having a bottom edge aligned with a bottom edge of the base unit side panel, figure 2.  The bed cap of Muirhead is not hinged to the base unit, but latched at 34.
It would have been obvious at the time of filing of applicant to provide in Muirhead a bed cap hinged to a base unit roof panel as taught by Miller at 42, figures 3-4, in order to move the cap to allow access the bed interior without complete removal of the cap.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
The truck bed and cover of Muirhead has no restriction at the bed rails as does Miller, however the combination of Muirhead and Miller provides access to the entire bed via the hinged connection 42.
Applicant is charged with knowledge of the prior art including both references to Muirhead and Miller.  As such the combination is deemed obvious to one of ordinary skill in this art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667.  The examiner can normally be reached on 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



6/28/2022